Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious an elastically deformable rebound cushion provided on the outer circumference of the piston rod, the rebound cushion being configured to come into contact with the bearing holding member when the piston rod is in a most-extended state, wherein the bearing holding member has a communicating passage configured to guide the working fluid in the extension-side chamber to the pressure chamber, the seal holding member has: a seal accommodating portion configured to accommodate the seal member; and an insertion hole through which the piston rod is inserted, the seal member is pressed against an outer circumferential surface of the piston rod and the seal accommodating portion by working-fluid pressure in the extension-side chamber guided to the pressure chamber, and the bearing has a first end surface facing the seal member and a second end surface opposite to the first end surface, the bearing being provided such that a distance in an axial direction of the cylinder between the seal unit and the first surface of the bearing is equal to or less than a distance between the seal unit and an aperture plane [[of]]that is orthogonal to the axial direction formed by one end of the through hole of the bearing holding member, the second end surface being located inside the through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657